Exhibit 10.3
December 4, 2009
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045-0001

Attention:   Steven Manzari, Credit, Investment & Payment Risk
Telecopy No.: (212) 720-6332
James R. Hennessey, Legal Department
Telecopy No.: (212) 720-7797

AIG Funding, Inc., as Lender
72 Wall Street, 10th Floor
New York, NY 10005

Attention:   Neil Friedman
Telecopy No.: (212) 363-7176

TEMPORARY WAIVER AND AMENDMENT NO. 2
     Reference is made to that certain (i) Credit Agreement dated as of
October 13, 2009 (the “Credit Agreement”), among International Lease Finance
Corporation, a California corporation (the “Parent Borrower”), States Aircraft,
Inc., a California corporation (the “U.S. Subsidiary Borrower”), Shrewsbury
Aircraft Leasing Limited, a private limited liability company incorporated under
the laws of Ireland with registration number 475896 (the “Irish Subsidiary
Borrower” and together with the Parent Borrower and the U.S. Subsidiary
Borrower, the “Borrowers”), Top Aircraft, Inc., a California corporation
(“Holdings”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland with registration number 20936 (“ILFC
Ireland”), ILFC France S.a.r.l, a société à responsabilité limitée incorporated
under the laws of France (“ILFC France”), ILFC Labuan Ltd., a Labuan private
limited liability company incorporated under the Offshore Companies Act 1990 of
Malaysia (“ILFC Labuan” and together with ILFC Ireland and ILFC France, the
“Initial Intermediate Lessees”), AIG Funding, Inc., a Delaware corporation (the
“Lender”), and Wells Fargo Bank Northwest, National Association, a national
banking association (“Wells Fargo”), as Security Trustee, (ii) Amended and
Restated Credit Agreement dated as of October 13, 2009 (the “Amended and
Restated Credit Agreement” and, together with the Credit Agreement, the “Credit
Agreements”), among the Borrowers, Holdings, the Initial Intermediate Lessees,
the Lender, and Wells Fargo, as Security Trustee, (iii) First Lien Borrower
Party Guarantee Agreement dated as of October 13, 2009 by each Borrower,
Holdings and each Intermediate Lessee in favor of the Federal Reserve

 



--------------------------------------------------------------------------------



 



Bank of New York (the “FRBNY”) (the “First Lien Guarantee Agreement”),
(iv) Third Lien Borrower Party Guarantee Agreement dated as of October 13, 2009
by each Borrower, Holdings and each Intermediate Lessee in favor of the FRBNY
(the “Third Lien Guarantee Agreement”) and (v) Post-Closing Letter Agreement
dated as of October 15, 2009 (the “Post-Closing Letter”), between the Parent
Borrower and the Lender and acknowledged by the FRBNY and Daugherty, Fowler,
Peregrin, Haught & Jenson. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreements.
SECTION 1. OBLIGATIONS UNDER CREDIT
AGREEMENTS AND POST-CLOSING LETTER
     The parties acknowledge that the Parent Borrower will not (i) add ILFC
Cayman Limited, ILFC Aruba A.V.V., ILFC (Bermuda) III, Ltd. and ILFC UK Limited
(the “New Intermediate Lessees”) as Intermediate Lessees under the Credit
Agreements and the other applicable Loan Documents by December 1, 2009 as
required by paragraph 6 of the Post-Closing Letter, (ii) satisfy the Express
Perfection Requirements with respect to the Type B Required Pool Aircraft as a
result of failure to make filings and/or recordings on the local aviation or
other applicable register in the jurisdiction of registration of the Type B
Required Pool Aircraft deemed necessary or advisable by a Required Person by
December 1, 2009 as required by Section 5.02(a) of each of the Credit Agreements
and (iii) satisfy the Express Perfection Requirements with respect to the
Supplemental Geneva Pool Aircraft (and where applicable the related Assigned
Leases) as a result of failure to make filings and/or recordings on the local
aviation or other applicable register in the jurisdiction of registration of all
of the Supplemental Geneva Pool Aircraft deemed necessary or advisable by a
Required Person by December 1, 2009 as required by Section 5.02(a) of each of
the Credit Agreements ((i), (ii) and (iii), without reference to the December 1,
2009 deadline, collectively, the “Requirements”).
SECTION 2. WAIVER
     By signing and returning an executed counterpart of this Temporary Waiver
and Amendment Agreement No. 2 (this “Agreement”), each of the Required Persons
hereby agrees to waive, during the Waiver Period (as defined below) only, each
of the Requirements, but only until the earlier of (x) the Required Perfection
Date (as defined after giving effect to this Agreement) and (y) the time (if
any) at which the Parent Borrower shall fail to comply with any of the following
requirements (the period from the date hereof to such earlier time, the “Waiver
Period”):
     (a) On or before December 15, 2009, the Parent Borrower shall remove the
Pool Aircraft listed on Schedule 1 attached hereto (the “Removed Aircraft”) from
the Designated Pool and provide Non-Pool Aircraft of reasonably equivalent
appraised value and otherwise acceptable to the Required Persons in substitution
for the Removed Aircraft (the “Substituted Aircraft”). As promptly as
practicable following such substitution, but in no event later than January 31,
2010, the Parent Borrower shall satisfy the Express Perfection Requirements with
respect to the Substituted Aircraft.

 



--------------------------------------------------------------------------------



 



     (b) On or before December 15, 2009, the Parent Borrower shall add each of
the New Intermediate Lessees (other than ILFC UK Limited) as Intermediate
Lessees under the Credit Agreements and the other applicable Loan Documents in
accordance with Section 2.12(c) of each of the Credit Agreements.
     (c) On or before January 31, 2010, the Parent Borrower shall cause the
Express Perfection Requirements to be satisfied with respect to each
Supplemental Geneva Pool Aircraft in a manner satisfactory to the Required
Persons (in their sole discretion). Failure to complete the Express Perfection
Requirements with respect to the Supplemental Geneva Pool Aircraft by
January 31, 2010 shall cause the Applicable Margin to increase by 0.50% per
annum for so long as such Express Perfection Requirements remain unsatisfied.
     (d) Following the Parent Borrower’s receipt of a Transfer Mandate (as
defined below) from the FRBNY, the Parent Borrower shall cause the Pool Aircraft
Owned by the Parent Borrower specified in such Transfer Mandate to be
transferred to one or more SPCs (as defined in the Credit Agreements) by the
deadline contained in such Transfer Mandate (the “Mandate Deadline”) in a manner
satisfactory to the Required Persons (in their sole discretion); provided that,
in no event shall a Mandate Deadline be less than three months from the date on
which the applicable Transfer Mandate was delivered by the FRBNY to the Parent
Borrower. Each such SPC shall be structured in a manner satisfactory to the
Required Persons (in their sole discretion) and shall become a Designated
Borrower under each of the Credit Agreements in accordance with Section 2.12(d)
thereof. As used herein, a “Transfer Mandate” shall mean a writing submitted by
the FRBNY to the Parent Borrower (with a copy to the Lender) identified as a
Transfer Mandate and expressly setting forth (i) the specific Pool Aircraft (and
related Aircraft Assets) covered by such Transfer Mandate (which may be all of
the Pool Aircraft or any smaller subset thereof) (the “Mandated Pool Aircraft”),
(ii) the deadline for completion of transfer of all such Mandated Pool Aircraft
to SPC(s) (which may be a single date or multiple dates in the sole discretion
of the FRBNY) and (iii) any requirements with respect to the SPCs to which such
Mandated Pool Aircraft are to be transferred, including without limitation, the
entity type, whether more than one Pool Aircraft is to be transferred to such
SPCs and the jurisdiction of formation. The parties agree that the last sentence
of Section 5.06 of the Credit Agreements shall not be applicable to the transfer
of Pool Aircraft to SPCs in compliance with this paragraph (d), to the extent
applicable.
     If, following receipt of a Transfer Mandate, the Parent Borrower determines
that a transaction or plan involving one or more Mandated Pool Aircraft does not
warrant, or is inconsistent with, the transfer of such Mandated Pool Aircraft to
one or more SPCs (a “Non-SPC Plan”), the Parent Borrower shall send a written
request for consent relating to the Non-SPC Plan to the FRBNY, such written
request to include a description of the Non-SPC Plan in reasonable detail,
proposed date of consummation (if applicable), the business rationale for the
Non-SPC Plan and the anticipated benefit thereof to the Parent Borrower and its
creditors, as well as any other relevant terms as appropriate. Neither the
Parent Borrower nor any of its Affiliates shall proceed with such Non-SPC Plan
unless the FRBNY has provided written consent to the Non-SPC Plan; such consent
may provide for additional perfection requirements or any additional conditions
or requirements determined to be advisable by the FRBNY in its sole discretion.

 



--------------------------------------------------------------------------------



 



     (e) The Parent Borrower shall, within 10 Business Days of the end of each
calendar month until the Required Perfection Date has occurred, provide evidence
satisfactory to the Required Persons of progress with respect to the transfer of
Pool Aircraft to SPC(s), including any transfers required under paragraph (d) of
this Section 2. The Parent Borrower further agrees to participate in weekly
teleconferences with the Required Persons to provide a status update on the
transfer of Pool Aircraft to SPCs.
     (f) The Parent Borrower acknowledges and agrees that the failure to comply
with any of the requirements in paragraphs (a), (b), (c), (d) or (e) of this
Section 2 shall constitute an Event of Default under each of the Credit
Agreements.
SECTION 3. EFFECT OF WAIVER PERIOD
     Each of the signatories hereto agrees that, so long as the Waiver Period is
continuing, each of the Credit Agreements shall be deemed to be amended as
follows:
     (a) The definition of the following term set forth in Section 1.01 of each
of the Credit Agreements is hereby amended to read in full as follows:
     “Applicable Margin” means, subject to increase pursuant to paragraph (c) of
Section 2 of the Temporary Waiver and Amendment, 6.025% per annum.
     (b) Section 1.01 of each of the Credit Agreements is amended by adding, in
appropriate alphabetical order, the following defined terms:
     (i) “New Intermediate Lessees” has the meaning specified in the Temporary
Waiver and Amendment.
     (ii) “FRBNY Account Portion” means, with respect to any Interest Period, an
amount equal to (a) the Applicable Margin applicable to such Interest Period,
minus (b) 0.025% per annum.
     (iii) “PIK Portion” means, with respect to any Interest Period, an amount
equal to (a) the Applicable Margin applicable to such Interest Period, minus
(b) 3.025% per annum.
      (iv) “Temporary Waiver and Amendment” means the Temporary Waiver and
Amendment No. 2 dated as of December 4, 2009 among the Borrowers, Holdings and
the Required Persons.
     (c) Each of the Credit Agreements is amended by replacing Section 2.04(c)
therein in its entirety with the following:
     “(c) Interest accrued on the Loan shall be (i) payable in arrears on each
Quarterly Payment Date, (ii) calculated to include the first day of each
Interest Period and to exclude the last day of each Interest Period (or the
Maturity Date in the case of the last

 



--------------------------------------------------------------------------------



 



Interest Period hereunder), (iii) paid into the FRBNY Account and (iv) subject
to clause (D) of the proviso below, payable in cash; provided that (A) interest
accrued pursuant to Section 2.04(b) shall be payable on demand and,
notwithstanding clause (D) of this proviso below, in cash, (B) upon any
repayment of the Loan, interest accrued on the principal amount repaid shall be
payable on the date of such repayment, (C) interest attributable to that portion
of the Applicable Margin in excess of the FRBNY Account Portion shall be paid
into an account designated by the Lender as opposed to the FRBNY Account and
(D) the Borrowers shall pay interest attributable to the PIK Portion by
increasing the outstanding principal amount of the Loan on the relevant
Quarterly Payment Date (“PIK Interest”). Any PIK Interest so added to the
principal amount of the Loan shall bear interest as provided in this
Section 2.04 from the date on which such interest has been so added. The
obligation of the Borrowers to pay PIK Interest shall be automatically evidenced
by this Agreement. Unless the context otherwise requires, references to
“principal amount” of the Loan refers to the face amount of the Loan and not the
gross proceeds funded hereunder and includes any PIK Interest so capitalized and
added to the principal amount of the Loan from the date on which such interest
has been so added.”
     (d) Each New Intermediate Lessee is deemed to be an Initial Intermediate
Lessee for the purposes of Sections 5.03, 5.04, 5.16, 5.23, 5.24, 5.25 and 5.26
of each of the Credit Agreements. The phrases in Section 5.27 of each of the
Credit Agreements “within three months of the Effective Date” and “on or before
the six-month anniversary of the Effective Date” shall be deemed replaced with
“by August 1, 2010”.
SECTION 4. FAILURE TO MEET MANDATE DEADLINE
Each of the signatories hereto agrees that, in the event that the Parent
Borrower fails to meet a Mandate Deadline in violation of Section 2(d) of this
Agreement, each of the Credit Agreements may be deemed, in the FRBNY’s sole
discretion, to be amended as follows:
     (a) The definitions of the following terms set forth in Section 1.01 of
each of the Credit Agreements are hereby amended to read in full as follows:
     (i) “Applicable Margin” means 9.025% per annum.
     (ii) “LIBO Rate” means, with respect to any Borrowing for any Interest
Period, the rate per annum equal to the greater of (a) 2.0% per annum and
(b) the British Bankers Association LIBOR Rate (“BBA LIBOR”) for three-month
deposits in Dollars that appears on the display designated as the “Telerate
Successor Page 3750”, as published by the “Reuters Monitor Money Rates
Services”, or if such display is not available, the display designated as “BBAM
1”, as published by the “Bloomberg Financial Markets Information Services” (or,
in either case, such other page or service as may replace it for the purpose of
displaying BBA LIBOR of major banks for U.S. dollar deposits) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. If neither rate is available at such time for any

 



--------------------------------------------------------------------------------



 



reason, then the “LIBO Rate” with respect to such Borrowing for such Interest
Period shall be the rate per annum determined by the Lender to be representative
of the rate per annum at which three-month deposits in Dollars are offered to
major banks in the London interbank market in London, England on the last day of
the preceding Interest Period.
     (b) Each of the Credit Agreements is amended by replacing Section 2.04(c)
therein in its entirety with the following:
     “(c) Interest accrued on the Loan shall be (i) payable in arrears on each
Quarterly Payment Date, (ii) calculated to include the first day of each
Interest Period and to exclude the last day of each Interest Period (or the
Maturity Date in the case of the last Interest Period hereunder), (iii) paid
into the FRBNY Account and (iv) subject to clause (D) of the proviso below,
payable in cash; provided that (A) interest accrued pursuant to Section 2.04(b)
shall be payable on demand and, notwithstanding clause (D) of this proviso
below, in cash, (B) upon any repayment of the Loan, interest accrued on the
principal amount repaid shall be payable on the date of such repayment,
(C) interest attributable to that portion of the Applicable Margin in excess of
the FRBNY Account Portion shall be paid into an account designated by the Lender
as opposed to the FRBNY Account and (D) the FRBNY may elect, upon written notice
to the Lender and the Borrowers given no less than 5 Business Days before the
applicable Quarterly Payment Date, that the Borrowers pay interest attributable
to the PIK Portion by increasing the outstanding principal amount of the Loan on
such Quarterly Payment Date (“PIK Interest”); provided that, in the event that
the FRBNY elects PIK Interest with respect to any Interest Period, it shall be
deemed to have elected PIK Interest for each subsequent Interest Period unless
written notice to the contrary is provided to the Lender and the Borrowers prior
to the applicable Quarterly Payment Date. Any PIK Interest so added to the
principal amount of the Loan shall bear interest as provided in this
Section 2.04 from the date on which such interest has been so added. The
obligation of the Borrowers to pay PIK Interest shall be automatically evidenced
by this Agreement. Unless the context otherwise requires, references to
“principal amount” of the Loan refers to the face amount of the Loan and not the
gross proceeds funded hereunder and includes any PIK Interest so capitalized and
added to the principal amount of the Loan from the date on which such interest
has been so added.”
     (c) Section 1.01 of each of the Credit Agreements is amended by adding, in
appropriate alphabetical order, the following defined terms:
     (i) “FRBNY Account Portion” means, with respect to any Interest Period, an
amount equal to (a) the Applicable Margin applicable to such Interest Period,
minus (b) 0.025% per annum.
     (ii) “PIK Portion” means, with respect to any Interest Period, an amount
equal to (a) the Applicable Margin applicable to such Interest Period, minus
(b) such percentage, not to exceed 6.0% per annum, determined by the FRBNY in
its sole discretion.

 



--------------------------------------------------------------------------------



 



SECTION 5. AMENDMENTS
Each of the signatories hereto agrees that each of the Credit Agreements shall
be deemed to be amended as follows:
     (a) As of the date hereof, irrespective of whether the Waiver Period is
continuing, clause (vi) of the definition of “Express Perfection Requirements”
set forth in Section 1.01 of each of the Credit Agreements is hereby amended by
adding the phrase “and any filings and/or recordings on the local aviation or
other applicable register in the jurisdiction of registration of the applicable
Pool Aircraft as any Required Person deems necessary or advisable (in its sole
discretion),” after “UCC Financing Statement filings,” and by adding a new
sentence at the end thereof to read as follows:
     “For the avoidance of doubt, any Local Aviation Register Filings shall be
made for the purpose of preserving the ability of any Security Trustee to
enforce a certain security interest with the applicable priority set forth in
the Mortgage, and any provision contained in the Local Aviation Register Filings
shall be interpreted consistently with the Loan Documents and under no
circumstances shall it be deemed or interpreted to have modified or amended any
provision contained in any of the Loan Documents if the effect of such
modification or amendment would be to limit the rights or remedies available to
or the obligations of the Security Trustees under the Loan Documents or would be
to limit the obligations, rights or remedies of any Borrower Party.”
     (b) As of the date hereof, irrespective of whether the Waiver Period is
continuing, Section 1.01 of each of the Credit Agreements is amended by adding,
in appropriate alphabetical order, the following defined terms:
     (i) “Final Pool Aircraft” has the meaning specified in Section 2.15.
     (ii) “Release Date” has the meaning specified in Section 2.15.
     (iii) “Released Aircraft” has the meaning specified in Section 2.15.
     (c) As of the date hereof, irrespective of whether the Waiver Period is
continuing, the definition of “Required Perfection Date” set forth in
Section 1.01 of each of the Credit Agreements is hereby amended to read in full
as follows:
     (i) “Required Perfection Date” means the date on which all Express
Perfection Requirements shall have been satisfied with respect to the Pool
Aircraft (satisfaction to be determined by the FRBNY in its sole discretion), as
more fully set forth in the definition of “Express Perfection Requirements”;
provided that the Required Perfection Date shall not occur until the first date
on which (i) the Parent Borrower no longer Owns any Pool Aircraft and (ii) each
Pool Aircraft is Owned by an SPC.
     (d) As of the date hereof, irrespective of whether the Waiver Period is
continuing, each of the Credit Agreements is amended by replacing Section 2.15
therein in its entirety with the following:

 



--------------------------------------------------------------------------------



 



     “Upon the occurrence of the Required Perfection Date, (i) the definition of
Required Pool Aircraft and all references thereto contained herein shall be
deleted, (ii) the last paragraph of Section 5.02(a) shall be deleted,
(iii) Schedules 3.19(a) and (b) shall be amended by the Parent Borrower to
pertain only to the Final Pool Aircraft (as defined below) and the Leases
relating thereto and (iv) Schedules 3.19(c) and (d) shall be deleted. Within
thirty (30) days of the Required Perfection Date, the Required Persons will, at
their sole discretion, select a portfolio of Pool Aircraft with an aggregate
Appraised Value sufficient to satisfy Section 5.22(a) of the Credit Agreements
as of the Required Perfection Date (the “Final Pool Aircraft”). On the thirty
first (31st) day following the Required Perfection Date (the “Release Date”),
all Pool Aircraft that are not Final Pool Aircraft (the “Released Aircraft”)
shall cease to be Pool Aircraft hereunder and under any other Loan Document;
provided that the Released Aircraft shall not cease to be Pool Aircraft to the
extent that, as of the Release Date, either before or after giving pro forma
effect to the cessation of such Released Aircraft as Pool Aircraft hereunder and
under the other Loan Documents, an Event of Default shall have occurred and be
continuing. For the avoidance of doubt and subject to the proviso of the
preceding sentence, the Borrowers shall not be required to comply with the
Express Perfection Requirements with respect to the Released Aircraft after the
Release Date. In addition, the FRBNY may, prior to the Required Perfection Date
and at its sole discretion, cause certain Pool Aircraft to cease to be Pool
Aircraft by delivering written notice to the Parent Borrower to such effect, in
which case such released Pool Aircraft shall immediately be deemed to be
Released Aircraft and cease to be Pool Aircraft (including for purposes of the
definition of Required Perfection Date). Once the Released Aircraft cease to be
Pool Aircraft hereunder and under the other Loan Documents, each Security
Trustee’s security interest in, and Lien on, the Released Aircraft (and any
other Aircraft Assets directly related to the Released Aircraft) shall be
automatically released. The Security Trustees shall promptly execute and deliver
to the Parent Borrower, at the Parent Borrower’s expense, all documents that the
Parent Borrower shall reasonably request to evidence their release of the
security interests in, and Liens on, the Released Aircraft (and any other
Aircraft Assets directly related to the Released Aircraft).”
SECTION 6. COMMUNICATION WITH THIRD PARTIES
     Each of the signatories hereto agrees that, subject to (i) the terms of the
quiet enjoyment letter provided by the Security Trustee relating to each Lease
in accordance with Section 4.02 of the Credit Agreement and Section 4.03 of the
Amended and Restated Credit Agreement and (ii) Section 9.12 of the Mortgage,
(a) the Required Persons or their representatives may communicate with third
parties, including but not limited to any Governmental Authority or Lessee, in
connection with the transfer of Pool Aircraft to SPCs and (b) the Parent
Borrower shall cooperate reasonably with the Required Persons in connection with
such communication.

 



--------------------------------------------------------------------------------



 



SECTION 7. MISCELLANEOUS
     (a) Limited Nature of Consent and Waiver: The waivers, amendments and
consents of the Required Persons expressly set forth in this Agreement shall be
limited as precisely written and shall not constitute or be deemed to constitute
(i) a consent to a departure from any other term or provision of or under the
Loan Documents; (ii) a waiver of any Default or of the rights or remedies of the
Required Persons under the Loan Documents or under applicable law (except as
specifically set forth in this Agreement); or (iii) an agreement on the part of
the Required Persons to modify, alter, amend, waive or revise any term,
condition or provision of the Loan Documents (except as specifically set forth
in this Agreement).
     (b) No Course of Dealing: The Required Persons are not obligated to grant
any other consent, amendment or waiver of any kind under the Loan Documents, and
this Agreement does not constitute a course of dealing as between the Required
Persons and the Borrowers.
     (c) Binding on Successors and Assigns: This Agreement shall be binding upon
and inure to the benefit of each party and their respective successors and
assigns.
     (d) Conflict: In the event of any conflict between the provisions of this
Agreement and the Credit Agreements or other Loan Documents, the provisions of
this Agreement will prevail to the extent of such inconsistency.
     (e) Applicable Law: THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     (f) Counterparts: This Agreement may be executed in counterparts (and by
each party hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or by other electronic communication (such
as by e-mail in PDF) shall be effective as delivery of a manually signed
counterpart of this Agreement.
     (g) Headings; Construction: The section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose. Each party to this Agreement acknowledges
that it was represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement and that this Agreement shall not be
subject to the principle of construing its meaning against the party that
drafted it.
     (h) Ratification; Letter Agreement as a Loan Document: The Loan Documents
as expressly modified, supplemented or waived by this Agreement are each hereby
ratified and confirmed and shall continue in full force and effect. The parties
to this Agreement expressly

 



--------------------------------------------------------------------------------



 



agree and acknowledge that it shall be designated as, and shall constitute, a
Loan Document for all purposes of the Credit Agreements and the other Loan
Documents.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Pamela S. Hendry        Name:   Pamela S. Hendry        Title:  
Senior Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry        Name:   Pamela S. Hendry        Title:  
Director   

 



--------------------------------------------------------------------------------



 



     
SIGNED SEALED AND DELIVERED by SHREWSBURY
AIRCRAFT LEASING LIMITED by its duly appointed
attorney in the presence of:
  SHREWSBURY AIRCRAFT LEASING LIMITED

               
 
      By:   /s/ Niall C. Sommerville   
 
           
By:  
/s/ Maeve O’Reilly      Name:  Niall C. Sommerville 
 
            Name:  Maeve O’Reilly 

  Title:  Director   

Address:  30 North Wall Quay, Dublin 1         
 
Occupation:  Administrator         

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

            AIG FUNDING, INC.
      By:   /s/ Robert A. Gender       Name:   Robert A. Gender       Title:  
President  

 



--------------------------------------------------------------------------------



 



         

            FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Steven Manzari       Name:   Steven Manzari       Title:   SVP  
 

 



--------------------------------------------------------------------------------



 



Schedule 1
Removed Aircraft

                      Airframe   Engine             Manufacturer and  
Manufacturer         Airframe MSN   Model   and Model   Engine MSN 1   Engine
MSN 2
1912
  Airbus A319-100   IAE V2524-A5   V11399   V11402
1962
  Airbus A319-100   IAE V2524-A5   V11447   V11454
1850
  Airbus A321-200   IAE V2533-A5   V11361   V11362
1926
  Airbus A321-200   IAE V2533-A5   V11415   V11417
3421
  Airbus A319-100   IAE V2524-A5   V12858   V12860
3424
  Airbus A319-100   IAE V2524-A5   V12862   V12865
3454
  Airbus A319-100   IAE V2524-A5   V12882   V12890
3694
  Airbus A319-100   IAE V2524-A5   V13082   V13084

 